NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 21-3156


                            UNITED STATES OF AMERICA

                                              v.

                                IGOR FLEYSHMAKHER,
                                              Appellant


                     On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. No. 3-20-cr-00193-001)
                         District Judge: Hon. Michael A. Shipp


                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 14, 2022


           Before: GREENAWAY, JR., MATEY, and NYGAARD, Circuit Judges.

                                   (Filed: July 21, 2022)


                                         OPINION




       
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
MATEY, Circuit Judge.

       A guilty plea led Igor Fleyshmakher to receive a 41-month custodial sentence.

Fleyshmakher now appeals but, finding no error, we will affirm.

                                             I.

       Fleyshmakher pleaded guilty to individual income tax evasion in violation of 26

U.S.C. § 7201 and conspiracy to violate the federal Anti-Kickback Statute in violation of

42 U.S.C. § 1320a-7b(b)(2) and 18 U.S.C. § 371. His plea agreement acknowledged

willfully filing false tax returns causing a loss of $5,819,237, an amount he agreed to pay

in restitution. By sentencing, Fleyshmakher had paid the full amount. A point he

highlighted in his sentencing memorandum, arguing for a sentence below the advisory

Guidelines range.

       At sentencing, the District Court properly calculated Fleyshmakher’s total offense

level as 23, yielding a Guidelines range of 46 to 57 months’ imprisonment. Defense counsel

noted that Fleyshmakher had “repa[id] restitution in full prior to sentencing,” and requested

a term of probation and home confinement. (App. at 151–53.)

       The District Court granted a three-level downward variance based on

Fleyshmakher’s “substantial history of charitable works,” his “character,” and his “many

selfless good deeds.” (App. at 163, 161.) It then imposed a sentence of 41 months’

incarceration, three years’ supervised release, and a fine. In accordance with the plea

agreement, the District Court also ordered a schedule for the restitution payment of

$5,819,237. The District Court did not explicitly mention that Fleyshmakher had prepaid

the restitution amount, prompting his counsel to repeat that “the amount . . . has already

                                                  2
been paid.” (App. at 166.) The Court replied, “I understand,” and Fleyshmakher’s counsel

offered no additional argument. (App. at 166.) Fleyshmakher appeals.1

                                             II.

       A sentencing court follows a three-step process. See United States v. Wise, 515 F.3d

207, 216–17 (3d Cir. 2008). First, it “must . . . correctly calculat[e] the applicable

Guidelines range.” Id. at 216 (quoting Gall v. United States, 552 U.S. 38, 49 (2007)).

Second, it must “formally rule on the motions of both parties and state on the record

whether it is granting a departure and how that departure affects the Guidelines

calculation.” Id. (cleaned up). And third, “the court must exercise its discretion by

considering all of the § 3553(a) factors and determining the appropriate sentence.” Id.

(citations omitted). On appeal, “our role is two-fold.” Id. at 217. First, we examine whether

there was a “significant procedural error.” Id. Second, if there was no significant procedural

error, we “review the substantive reasonableness of the sentence.” Id. at 218.2




       1
          The District Court had subject matter jurisdiction under 18 U.S.C. § 3231 and we
have jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
        2
          We typically review both questions for an abuse of discretion. Wise, 515 F.3d at
217–18. But to preserve his argument for appeal, Fleyshmakher had to object at the time
of sentencing. United States v. Flores-Mejia, 759 F.3d 253, 256 (3d Cir. 2014) (en banc).
His counsel, though, only asked for “the record to reflect that” the restitution was already
paid. (App. at 166.) This was not phrased as an objection and did not suggest that
Fleyshmakher believed the sentence was flawed. Because there was no contemporaneous
objection, we review for plain error. Flores-Mejia, 759 F.3d at 258; see also Fed. R. Crim.
P. 52(b). And even if we reviewed for an abuse, we would still find no error.
                                                   3
       Fleyshmakher argues that the District Court erred in failing to address the restitution

prepayment.3 But the District Court appropriately responded to each of Fleyshmakher’s

arguments.

A.     Procedural Error

       First, the failure to discuss Fleyshmakher’s prepayment did not constitute

procedural error. Procedural error exists when a district court fails to calculate (or

improperly calculates) the Guidelines range, treats the Guidelines as mandatory, fails to

consider the § 3553(a) factors, selects a sentence based on clearly erroneous facts, or fails

to adequately explain the chosen sentence. Gall, 552 U.S. at 51. Here, the parties agreed to

the Guidelines range. The District Court acknowledged that the range was “advisory,” not

mandatory. (App. at 156.) And it thoroughly discussed the § 3553(a) factors.

       Searching for error, Fleyshmakher argues the District Court was “oblivious” to the

prepayment. (Opening Br. at 11.) But the record does not agree. At sentencing, defense

counsel pointed out, and then reiterated, that the restitution was already “repa[id] . . . in

full.” (App. at 151, 166.) The District Court responded, “I understand.” (App. at 166.) The

District Court did not rely on “clearly erroneous facts” in sentencing, and there was no

plain error.4



       3
          Though Fleyshmakher only asserts “procedural error,” (Opening Br. at 13), his
arguments also implicate substantive reasonableness. So we review both questions.
        4
          Fleyshmakher argues that the District Court would not have imposed a payment
schedule if it was aware of the prepayment. But “[w]here there has been an award of full
restitution, [18 U.S.C.] § 3664(f)(2) requires the sentencing court to ‘specify in the
restitution order the manner in which, and the schedule according to which, the restitution
is to be paid.’” United States v. Lessner, 498 F.3d 185, 201 (3d Cir. 2007).
                                                 4
B.     Substantive Reasonableness

       Second, the District Court’s failure to discuss the prepayment was not substantively

unreasonable. “The touchstone of reasonableness is whether the record as a whole reflects

rational and meaningful consideration of the [§ 3553(a)] factors.” United States v. Tomko,

562 F.3d 558, 568 (3d Cir. 2009) (en banc) (cleaned up). The District Court is not required

“to discuss and make findings as to each of the § 3553(a) factors.” Id. (citation omitted).

Instead, it must only “acknowledge and respond to any properly presented sentencing

argument which has colorable legal merit and a factual basis.” United States v. Ausburn,

502 F.3d 313, 329 (3d Cir. 2007).

       The District Court did just that. Fleyshmakher referenced the prepayment as

evidence supporting his arguments for a variance. An argument credited by the District

Court which, despite the “seriousness of the offense,” (App. at 159), granted a three-level

variance, showing “an individualized assessment based on the facts presented.” Gall, 552

U.S. at 50.

       If Fleyshmakher argues that the prepayment required a greater downward variance,

we disagree. The three-level variance was a reasonable application of the § 3553(a) factors.

And Fleyshmakher offers no authority suggesting the District Court needed to vary further

downward. See U.S.S.G. § 3E1.1 (permitting up to a three-level variance for acceptance of

responsibility).

                                            III.

       The District Court committed no error, plain or otherwise, and the sentence was

substantively reasonable. So we will affirm.

                                                   5